 1
 2                                                                               JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11 BRIAN BECKER,                                   )   Case No. 2:18-cv-07830 R (AGRx)
                                                   )
12                    Plaintiff,                   )   ORDER GRANTING
                                                   )   STIPULATION TO DISMISS
13              vs.                                )   ENTIRE ACTION WITH
                                                   )   PREJUDICE
14 LIFE INSURANCE COMPANY OF                       )
   NORTH AMERICA,                                  )   Judge: Hon. Manuel L. Real
15                                                 )
             Defendant.                            )
16                                                 )
17
18              Based upon the stipulation of the parties and for good cause shown,
19              IT IS HEREBY ORDERED that this action, Case No. 2:18-cv-07830 R
20 (AGRx), is dismissed in its entirety as to all defendants, with prejudice.
21              IT IS HEREBY FURTHER ORDERED that each party shall bear its own
22 attorneys’ fees and costs in this matter.
23
24 Dated: December 26, 2018
25
                                                   HONORABLE MANUEL L. REAL
26                                                 UNITED STATES DISTRICT JUDGE
27
28
                                                                       Case No. 2:18-cv-07830 R (AGRx)
                                                            ORDER GRANTING STIPULATION TO DISMISS
                                                                     ENTIRE ACTION WITH PREJUDICE
     167745.1
